Citation Nr: 0307685	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-11 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to waiver of overpayment of death benefits in the 
amount of $6,606.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  The veteran died in July 1997.  The appellant 
is the veteran's widow.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).  
In February 1999, the appellant requested a waiver of the 
recovery of the overpayment of death pension benefits in the 
amount of $7,869.00.  The April 1999 Decision on Waiver of 
Indebtedness by the RO denied the appellant's request.  In 
May 1999, the indebtedness was reduced to $6,606.00.  

This matter was remanded to the RO in February 2003.  


FINDINGS OF FACT

1.  The appellant was notified by the VA, at the time of her 
original award letter, as well as in subsequent 
correspondence, that a pension was an income-based program, 
that she should notify the VA immediately of any changes in 
income, and that failure to promptly report income could 
cause an overpayment which would be subject to recovery.

2.  From August 1, 1997, the appellant earned $616.00 a month 
in retirement income and she did not report this income to 
the VA; the VA was notified of this earned income in October 
1998.  

3.  An overpayment of pension benefits in the amount of 
$6606.00 was created due to the unreported income.

4.  The appellant was at fault in the creation of the 
overpayment of pension benefits, in that she did not timely 
inform the VA of the changes in her income; the VA was not at 
fault in the creation of the indebtedness.   

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.  

6.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $6,606.00, would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's request for 
a waiver, and that the requirements of the VCAA have in 
effect been satisfied.

The record shows that the appellant was properly notified of 
the amount of the overpayment indebtedness and she was 
notified of her right to request a waiver.  The VA properly 
afforded the appellant 60 days to dispute or agree with the 
proposed action, prior to the termination of her benefits, as 
set forth in the VA regulations.  See 38 C.F.R. § 3.105.  In 
May 1999, the appellant submitted financial information in 
support of her claim.  The appellant has been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies her of the evidence needed by the 
appellant to prevail on the claim.  In the April 1999 
decision and the June 1999 statement of the case, the RO 
notified the appellant of the evidence needed to substantiate 
her request for a waiver of the overpayment indebtedness.  
These documents gave notice of what evidence the appellant 
needed to submit.  The Board finds that the VA notified the 
appellant of the information and any evidence, not previously 
submitted, that is necessary to substantiate the request for 
a waiver.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her request for a waiver and that there 
is no prejudice to her by appellate consideration of the 
claim at this time without a prior remand of the case to the 
RO for providing additional assistance to the appellant in 
the development of the claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


Factual Background

In August 1997, the appellant was awarded VA pension benefits 
effective August 1, 1997.  The rate was $474.00 a month 
effective August 1, 1997 and $409.00 a month affective August 
1, 1998.  The appellant was informed that the pension rate 
depended on her income.  Effective August 1, 1997, the award 
was based upon the appellant's reported income of zero 
dollars from earnings, zero dollars from Social Security, 
$780.00 from interest income, and $255.00 as a one time 
payment from Social Security.  Effective August 1, 1998, the 
award was based upon the appellant's reported income of zero 
dollars from earnings, zero dollars from Social Security, 
$780.00 from interest income, and zero dollars from other 
sources.  The appellant was notified that she should inform 
the VA right away if her income changes or if her net worth 
increased.  She was advised to tell the VA right away when 
she received the $13,000.00 in insurance.  

In August 1997, the appellant informed the VA that the 
balance of her savings account was $23,992.82 and the 
interest year to date was $582.47.   

In December 1997, the VA informed the appellant that her 
pension award was amended effective December 1, 1997 to take 
into consideration the last illness and burial expenses in 
the amount of $6,529.00.  The appellant was advised that the 
rate of her VA pension depended on total "family" income 
which included her income and that of any dependents.  The VA 
advised the appellant that they must adjust her payments 
whenever this income changes and she must immediately notify 
the VA if income is received from any source other than 
currently reported.  She was advised that her failure to 
promptly tell the VA about income changes may create an 
overpayment which will have to be repaid.  

An October 1998 report of contact indicates that the VA 
contacted the appellant to find out if she was in receipt of 
retirement benefits.  The appellant stated that she was and 
the retirement benefits started about the same time at the VA 
benefits started.  

In an October 1998 letter, the VA informed the appellant that 
they proposed to stop her payments effective August 1, 1997 
because the VA received evidence showing that her income had 
changed.  The VA indicated that they received evidence that 
the appellant was receiving retirement pay.  Based upon the 
evidence, the VA proposed to terminate the appellant's 
benefits effective August 1, 1997.  The appellant was advised 
that she could submit evidence showing that they should not 
make this adjustment.  

In December 1998, the VA implemented the proposed termination 
of the pension award effective August 1, 1997.  The VA 
advised the appellant that this action resulted in an 
overpayment which she must repay.  The VA advised the 
appellant that the VA pension benefits award was amended to 
be based upon countable annual income in the amount of 
$8172.00, with a maximum annual rate of $5688.00.  The 
appellant was advised that her payments were discontinued 
because her countable annual income from August 1, 1997 
exceeded $5688.00.  The appellant was further advised that if 
the adjustment resulted in an overpayment of the benefits 
paid to her, they will notify her shortly of the exact amount 
of the overpayment and they would give the appellant 
instructions about repayment.   

In January 1999, the VA notified the appellant that she owed 
the VA $7,869.00.  

In February 1999, the appellant's request for a waiver of the 
overpayment indebtedness was received.  She argued that any 
attempt to recoup the overpayment would cause an undue 
financial hardship that would deprive her of basic 
necessities.  The appellant submitted a financial status 
report in support of her request for a waiver.  She reported 
that her gross monthly income was $624.00 and her net monthly 
income was $558.00.  She reported that her monthly expenses 
totaled $1681.00 which included $200.00 for food, $255.00 for 
heat and utilities, $570.00 for other monthly expenses, 
$656.00 for installment contracts and other debt.  She 
reported that her total debt for installment contracts was 
$7018.72 and she paid $297.00 a month for this debt.  She 
reported that her assets totaled $81,779.29 which included 
three automobiles worth $5000.00, real estate valued at 
$40,000.00, cash in savings totaling $32,988.29, and other 
assets totaling $3,791.00.  The appellant stated that she was 
now using her savings account to help pay her living expenses 
and miscellaneous repairs on her home and car.  The appellant 
reported that her annual expenses totaled $11,704.00.  

In an April 1999 decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver of the 
overpayment indebtedness.  The RO indicated that the 
financial status report revealed that the appellant has 
access to funds which would allow her to meet her monthly 
obligations.  The appellant was found to be free of fraud, 
misrepresentation, or bad faith.  In accordance with 
38 U.S.C.A. § 5302(a) and (b), a waiver shall be granted when 
collection of the debt is against "equity and good 
conscience."  The RO indicated that for the purpose of such 
determination, the debtor's degree of fault in the creation 
of the debt and unjust enrichment as a result of the debt, as 
well as the detriment that collection of the debt will cause 
the debtor, will be considered.  The RO indicated that it had 
considered all of the elements that assist in defining 
"equity and good conscience."  The RO indicated that the 
appellant was in receipt of widows pension benefits in the 
amount of $425.00 based upon reported income  The VA received 
evidence that the appellant was in receipt of retirement 
benefits in the amount of $616.00 per month effective August 
1, 1997.  The VA adjusted the appellant's gross income 
retroactively which created an overpayment in her account of 
$7,869.00 effective from August 1, 1997.  The RO indicated 
that there was no evidence that the appellant was unaware of 
her responsibility to report her income changes.  The RO 
noted that they had sent a letter to the appellant in 
December 1997 which informed her of this responsibility.  The 
RO found the appellant to be significantly at fault in the 
creation of the debt as she failed to report her retirement 
income to the VA for proper adjustment of the benefits.  The 
RO also found that the appellant was unjustly enriched by 
receiving both the VA pension benefits and the retirement 
income without proper adjustments.  The RO indicated the 
financial report shows that collection of the debt would not 
cause undue hardship.    

In May 1999, the VA reduced the appellant's overpayment 
indebtedness by $1,263.00 and the balance of the overpayment 
indebtedness was $6,606.00.  The reduction was based upon 
evidence showing that the appellant returned three VA pension 
benefits checks.  

Pertinent Law and Regulations

Improved Pension Benefits

Under applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) (2002).  For 
pension purposes, payments of any kind from any source will 
be counted as income during the twelve month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (20001.  38 C.F.R. 
§ 3.271 (2002). 

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2002).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2002). 

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(b) (2002). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the appellant, 
finding, in essence, that her actions did not constitute 
fraud, misrepresentation or bad faith.  The Board concurs 
with this finding.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  

The record shows that the appellant did not inform the VA, at 
all, that she was earning retirement income from August 1, 
1997.  The evidence of record shows that the VA did not 
become aware of the appellant's additional income until 
October 1998.  The Board notes that the appellant was 
advised, when she was awarded the pension benefits in August 
1997, that the pension benefits were income-based benefits 
and that she had to inform the VA, immediately, of any change 
in the amount of her income.  The Board points out that the 
VA again informed the appellant of her obligation to 
immediately notify the VA of income changes again in December 
1997.  This obligation was clearly set forth in the VA 
letters.  Despite the notification, the appellant did not 
report to the VA that she began to earn additional income in 
August 1997.  Thus, the Board finds that the appellant was at 
fault because she failed to notify the VA of the additional 
income shortly after being informed of her obligation to do 
so.  

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The VA properly notified 
the appellant of her obligation to report any income changes.  
The evidence of record shows that the VA took the appropriate 
action to reduce and terminate the appellant's award of 
pension benefits once they received information of the 
appellant's additional earned income.  The VA properly 
afforded the appellant 60 days to dispute or agree with the 
proposed action, prior to the termination of her benefits, as 
set forth in the VA regulations.  See 38 C.F.R. § 3.105.    

There has been no showing that the appellant changed her 
position to her detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  Pension, as noted above, is an income-based 
program, intended to provide a basic level of support for 
spouses of veterans with wartime service.  Recovery of those 
amounts to which the appellant was not entitled would not 
defeat the purpose of the benefit.  This would not affect the 
appellant's other sources of income.  On the other hand, 
failure of the Government to insist upon its right to 
repayment of this debt would result in her unjust enrichment 
at the expense of the Government.  

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The evidence of record shows that the 
appellant's net monthly income is 558.00.  In a March 1999 
financial status report, the appellant reported that she 
earned $558.00 a month (net income).  

The Board acknowledges that in the 1999 financial status 
report, the appellant reported that her monthly expenses 
totaled $1681.00, which is approximately $ 1123.00 more than 
the reported monthly income.  The Board finds that the 
appellant's statements as to her monthly income and expenses 
do not appear to be credible.  Once the evidence has been 
assembled, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
It is not clear how the appellant managed to maintain a 
household from August 1997 to present when her expenses each 
month were $1123.00 more than her income.  Even when the 
appellant was receiving the VA pension benefits, her monthly 
expenses were still approximately $600.00 more than her 
income.  The Board also points out that from August 1997 to 
March 1999, the appellant managed to contribute $8995.47 to 
her saving account.  It is not clear how the appellant was 
able to contribute such a substantial amount to her savings 
account when her monthly expenses are much greater than her 
monthly income.  

The Board also notes that despite monthly expenses exceeding 
income by over $1123, the evidence shows that the appellant 
was able to make payments for her installment contract and 
other debt.  The appellant is able to make a $287.00 monthly 
payment for this debt.  The Board emphasizes that the 
appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  The Board finds that if the 
appellant is able to pay off installment contract debt at 
this time, she should be able to repay the overpayment 
indebtedness as well.     

The Board points out that the appellant has a substantial 
amount of cash in her savings account.  The appellant 
reported in March 1999 that her savings totaled $32,988.29.  
The appellant also reported having other assets including 
three cars valued at $5000.00 and other assets totaling 
$3,791.00.  The Board finds that the appellant has sufficient 
funds to repay the overpayment indebtedness in the amount of 
$6606.00 and that collection of the overpayment would not 
deprive the appellant of the basic necessities of life.  
There is no evidence that the appellant will be forced to 
endure a lack of food, clothing, shelter, or medical care as 
a result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the appellant's overpayment indebtedness in the 
amount of $6,606.00.  The Board finds that the appellant was 
at fault in the creation of the overpayment indebtedness and 
the VA was not at fault.  The Board also finds that the 
appellant would be unjustly enriched at the expense of the 
government if a waiver was granted and recovery of the 
overpayment indebtedness would not create undue hardship.  
The end result would not be unduly favorable or adverse to 
either the Government or the appellant.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the appellant's 
request for a waiver is denied.


ORDER

Waiver of recovery of the overpayment of pension benefits, in 
the principle amount of $606.00, is denied. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

